                Case 19-01174-RAM       Doc 71    Filed 03/04/20   Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                www.flsb.uscourts.gov
In re: Herman Derrick Lue, Debtor.                       Case No. 18-20182-RAM
                                                         Adv. No. 19-01174-RAM
Marcia Dunn, Plaintiff.
v.                                                       Chapter 7
Herman Derrick Lue, Defendant.
                                           /
                                REPORT OF MEDIATOR

The undersigned court-appointed mediator, reports to the court as follows:

                 A.     A mediation conference was scheduled on March 3, 2020 .

                 B.            The parties reached an impasse.

                 C.        X   The parties settled all issues.

                 D.            The conference was continued and an additional
                        mediation conference will be scheduled.

                 E.            The matter settled after the Pre-Settlement Conference
                        Call but prior to mediation conference.

                 F.            Other:

Attendance:
Parties and Counsel present: All that were required.


Dated:    March 4, 2020
                                                    Signature of Mediator
                                                Hon. Paul G. Hyman, Jr.
                                                    Print Name
                                               299 E. Broward Blvd., Room 112_
                                                    Address
                                               Ft. Lauderdale, FL 33301
                                                    City, State, Zip Code
Copies to:
      Barry S. Turner, Esq. is hereby directed to serve a copy of this report of
    mediator on all interested parties and file a Certificate of Service thereof.




LF-54 (rev. 12/01/09)
